So ON DWN KR WH DH ww

Ss &@ BSR PY BP Bee eb Be eB we eB ew 2
= | Pe es Bes st GS uo a & ES Ss

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BERTHA JEAN HICKS, ) Case No.: 2:18-cv-03239-FFM
)
Plaintiff, ) {PROPOSED! ORDER AWARDING
) EQUAL ACCESS TO JUSTICE ACT
VS. ) ATTORNEY FEES AND EXPENSES
) PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, ) AND COSTS PURSUANT TO 28
Commissioner of Social Security, ) U.S.C. § 1920
)
Defendant
)

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act F ees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $3,650.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
awarded subject to the terms of the Stipulation.

Dated: December 6, 2019 /S/ Frederick F. Mumm
The Honorable Frederick F. Mumm
United States Magistrate Judge

 

 
